Citation Nr: 1017086	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in New York, New York.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated August 2006.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus, 
evaluated as 20 percent disabling.

2.  Heart disease is not currently shown by the record.  

3.  Hypertension was not present in service or manifested for 
many years thereafter, and is not related to service-
connected diabetes mellitus or to any incidence of service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in, or aggravated during 
active service, nor is it proximately due to, or the result 
of, a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Hypertension was not incurred in, or aggravated during 
active service, nor is it proximately due to, or the result 
of, a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter[(s) herein decided/ on appeal].  
Pertinent medical evidence associated with the claims file 
consists of service, VA and private treatment records, and 
the reports of August 2002 and June 2008 VA examinations.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative on his behalf, and private treatment 
records.  The Board also finds that no additional RO action 
to further develop the record is warranted. 


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If heart disease or hypertension becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of arthritis 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends he has heart disease and hypertension 
secondary to his diabetes mellitus.

The service treatment records do not show, and the Veteran 
does not contend that he developed heart disease or 
hypertension during his active service.  

A December 1993 private treatment record from South Nassau 
Communities Hospital noted complaints of intermittent chest 
pain and resting blood pressure of 130/95.  A diagnosis of 
normal EKG response to maximal exercise was provided.

VA treatment records dated August 2001 to August 2002 
reflected complaints of chest pain and shortness of breath.  
An August 2001 record noted an assessment of diabetes 
mellitus, and primary hypertension but no evidence of 
coronary artery disease.  

A July 2002 letter from N.J.B., M.D., stated that the 
physician was treating the Veteran for hypertension and 
hyperlipidemia, but that a cardiac catheterization performed 
in August 2001 showed normal coronary arteries.

In August 2002, the Veteran was afforded VA examinations for 
diabetes mellitus, cardiology, and hypertension.  At his 
examination regarding hypertension, the Veteran reported that 
he was diagnosed with hypertension in 1993, but denied any 
current symptoms.  Blood pressure on examination was 140/70.  
Examination of the heart was normal with no signs of 
atherosclerotic complications secondary to hypertension.  The 
cardiology examination noted that the Veteran denied chest 
pain, palpitations, diaphoresis, orthopnea, and paroxysmal 
nocturnal dyspnea.  The examiner stated that per his August 
2001 cardiac catheterization showing normal coronary 
arteries, there was no heart disease present at the time of 
examination.  Finally, the examination for diabetes mellitus 
noted that the Veteran did not have any cardiovascular 
symptoms and his hypertension was controlled with Atacand.  

An October 2002 letter from Dr. N.J.B., indicated that he 
treated the Veteran for type II diabetes, hyperlipidema, and 
COPD since August 2001.  The examiner noted that upon initial 
examination, the Veteran had a blood pressure of 160/100 and 
underwent a coronary angiography due to his risk factors of 
obesity, hypertension, hyperlipidemia, and diabetes mellitus.  
The angiogram demonstrated no significant anatomical lesion 
or spasm in the proximal RCA.  The physician provided 
diagnoses of COPD/asthma, diabetes mellitus, hypertension, 
hyperlipidemia, morbid obesity, and abnormal EKG changes with 
low ejection fraction.  The physician opined that it was more 
than likely that the heart condition was directly related to 
the hypertension and that the hypertension was secondary to 
the Veteran's type II diabetes.  

In a December 2002 addendum to the August 2002 VA 
examination, the examiner stated that both coronary artery 
disease and hypertension were less likely secondary to the 
Veteran's diabetes mellitus.

A December 2003 letter from Dr. S.S., noted that the Veteran 
had hypertension and diabetes mellitus.  Further, he stated 
that the incidence of diabetes is increased in patients with 
hypertension and that the two co-morbid conditions make it 
difficult to control each condition.  

A letter from B.R., M.D., indicated that she had treated the 
Veteran since February 2006 for diabetes mellitus, 
hypertension, hypercholesterolemia, gatroesophageal reflux 
and COPD.  From that time to the present, the Veteran had 
been stable with medications.  The physician also indicated 
that the Veteran had an abnormal EKG in the past that had 
been attributed to his hypertension.

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted that hypertension and diabetes were diagnosed 
in 1993 and have been treated since then.  Diabetes and 
hypertension were controlled without complications.  Blood 
pressures were 160/80, 148/72, and 144/68.  Cardiovascular 
examination revealed no evidence of murmurs, rubs or gallops.  
Upper and lower extremity arterial pluses were normal and 
there was no pedal edema.  Review of an echocardiogram dated 
May 2008 noted a normal left ventricle and normal systolic 
function.  A normal cardiac catheterization in 2002 was 
noted.  The examiner provided diagnoses of stable essential 
hypertension, and left sided-chest pain with no evidence of 
coronary artery disease.  

The examiner opined that there was no heart disorder present 
and that the Veteran's hypertension was not related to his 
diabetes mellitus.  The examiner provided the rationale that 
there was no coronary artery disease diagnosed, hypertension 
was essential because the serum creatine was normal in 2008, 
and because the cardiac EKG was normal with normal left 
ventricular ejection fraction of 66 percent.  Finally while 
the examiner noted that the EKG showed evidence of a right 
bundle branch block and left axis deviation, the condition, 
called a bifascicular block is an electrical conduction 
abnormality that does not imply any cardiac disease secondary 
to diabetes.  

Regarding the Veteran's claim for a heart disability as 
secondary to his diabetes mellitus, based on the foregoing, 
the comprehensive criteria for entitlement to service 
connection for a heart disability have not been met.  The 
Board notes that private treatment records from Dr. N.J.B., 
noted abnormal EKG changes with a low ejection fraction and a 
letter from Dr. B.R., indicated that the past abnormal EKG 
was attributed to the Veteran's hypertension.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Thus, although on initial review the statements of the 
private physicians appear to support the Veteran's claim, a 
close reading shows that they do not.  The opinions do little 
more than propose that it is possible the Veteran's abnormal 
EKG is related to his service-connected diabetes mellitus.  
No physician based their opinion on contemporaneous medical 
evidence showing that the Veteran had a normal cardiac 
catheterization in August 2001.  Moreover, neither the August 
2002 nor the June 2008 VA examiners made any diagnosis of 
coronary artery disease.  On the contrary, the August 2002 VA 
examiner stated that there was no heart disease present based 
on the August 2001 cardiac catheterization.  Moreover, the 
June 2008 VA examiner found no evidence of coronary artery 
disease and further noted that while the Veteran's past EKG 
showed evidence of bifacicular block, the condition was an 
electrical conduction abnormality that did not imply any 
cardiac disease secondary to his diabetes mellitus.  Thus the 
private opinions of record fall short of the level of 
certainty necessary for the Board to service connect the 
Veteran for a heart disability, and service connection for a 
heart disorder is not warranted.

Regarding the Veteran's claim for hypertension as secondary 
to his service-connected diabetes mellitus, based upon the 
foregoing the comprehensive criteria for entitlement to 
service connection for hypertension are not met.  There is 
sufficient evidence that the Veteran currently has a 
diagnosis of hypertension. Unfortunately, while Dr. N.J.B. 
opined that the Veteran's hypertension was secondary to his 
diabetes mellitus,  he did not provide a rationale for his 
opinion.  Again the Board notes that while the conclusions of 
a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

On the contrary, the first documented diagnosis of 
hypertension was in or about August 2001, many years post 
service.  In an addendum, the August 2002 VA examiner opined 
that the Veteran's hypertension was less likely secondary to 
the Veteran's diabetes mellitus.  Additionally, the June 2008 
VA examiner concluded that the Veteran's hypertension was not 
related to his diabetes mellitus because he had normal serum 
creatine levels in 2008. As such, the Board finds that 
service connection for hypertension as secondary to diabetes 
mellitus is not warranted.

Accordingly, the evidence of record does not show that the 
Veteran has a heart disability which is due to his service-
connected diabetes mellitus.  Additionally, the evidence of 
record does not show that the Veteran's hypertension is due 
to his service-connected diabetes mellitus.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule as to these issues is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for heart disease as secondary to diabetes 
mellitus is denied.

Service connection for hypertension as secondary to diabetes 
mellitus is denied. 




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


